     Case 2:13-cv-00726-JAM-DB Document 131 Filed 11/23/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KRISTIN HARDY,                                    No. 2:13-cv-0726 JAM DB P
12                        Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    C. DAVIS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before this court are plaintiff’s motion for a “preliminary injunction / temporary

21   restraining order” and motion to appoint counsel. (See ECF Nos. 128, 130). For the reasons

22   stated below, the undersigned shall deny plaintiff’s motion to appoint counsel. In addition, it

23   shall be recommended that plaintiff’s motion for a temporary restraining order be denied.

24   I.     MOTION TO APPOINT COUNSEL

25          A.    Applicable Law

26          District courts lack authority to require counsel to represent indigent prisoners in section

27   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

28   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28
                                                        1
     Case 2:13-cv-00726-JAM-DB Document 131 Filed 11/23/20 Page 2 of 4


 1   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
 2   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional
 3   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as
 4   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the
 5   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not
 6   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional
 7   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of
 8   legal education and limited law library access, do not establish exceptional circumstances that
 9   warrant a request for voluntary assistance of counsel.
10           B.    Discussion
11           In support of plaintiff’s motion for the appointment of counsel, plaintiff states that if the
12   matter proceeds to trial, he will be at a significant disadvantage. (See ECF No. 130 at 3). He also
13   points out that he has never tried a case to a jury. He further contends that given the court’s
14   finding that genuine issues of fact exist as to his Fourth Amendment claim, there is a presumption
15   that he has demonstrated a likelihood of success on the merits. (See id.).
16           As stated above, neither plaintiff’s inexperience with the law nor any perceived resulting
17   disadvantage constitute exceptional circumstances warranting the appointment of counsel. In
18   addition, a finding that a genuine issue of fact exists with respect to a claim has no bearing on
19   said claim’s potential success on the merits. Finally, the record clearly shows that to date,
20   plaintiff has had no difficulty stating his claims and presenting supporting evidence. (See, e.g.,
21   ECF Nos. 1, 30, 47, 48, 67 et seq. (substantive legal documents filed by plaintiff, including, but
22   not limited to complaint and motions to compel)). Thus, having considered the Palmer factors in
23   the aggregate (see Palmer, 560 F.3d at 970 (citation omitted)), at this time, the court finds that
24   plaintiff has failed to meet his burden of demonstrating exceptional circumstances that warrant
25   the appointment of counsel.
26   II.     MOTION FOR A TEMPORARY RESTRAINING ORDER
27           A.    Applicable Law
28           The legal principles applicable to a request for injunctive relief are well established. To
                                                         2
     Case 2:13-cv-00726-JAM-DB Document 131 Filed 11/23/20 Page 3 of 4


 1   prevail, the moving party must show either a likelihood of success on the merits and the
 2   possibility of irreparable injury, or that serious questions are raised and the balance of hardships
 3   tips sharply in the movant’s favor. See Coalition for Economic Equity v. Wilson, 122 F.3d 692,
 4   700 (9th Cir. 1997); Oakland Tribune, Inc. v. Chronicle Publ’g Co., 762 F.2d 1374, 1376 (9th
 5   Cir. 1985). The two formulations represent two points on a sliding scale with the focal point
 6   being the degree of irreparable injury shown. Oakland Tribune, Inc., 762 F.2d at 1376. “Under
 7   any formulation of the test, plaintiff must demonstrate that there exists a significant threat of
 8   irreparable injury.” Id. In the absence of a significant showing of possible irreparable harm, the
 9   court need not reach the issue of likelihood of success on the merits. Id.
10          In cases brought by prisoners involving conditions of confinement, any preliminary
11   injunction “must be narrowly drawn, extend no further than necessary to correct the harm the
12   court finds requires preliminary relief, and be the least intrusive means necessary to correct the
13   harm.” 18 U.S.C. § 3626(a)(2).
14          B.    Discussion
15          Plaintiff requests injunctive relief “concerning arbitrary actions and conditions of
16   confinement.” (ECF No. 128 at 1). He claims that he has endured “various forms of retaliation
17   similar to the acts described in his sworn complaint” which include, strip searches without
18   reasonable suspicion; the confiscation of his property without due process; punitive cell searches
19   and the falsification of rule violation reports. (See id. at 2). He contends that the grievances,
20   citizen’s complaints and habeas petitions he has filed in an attempt to stop these reprisals have not
21   been successful. (See id.). An incident that occurred earlier this year in which he was assaulted
22   by two gang members led to charges levied against him and rehousing. As a result, some of his
23   property was stolen and he was denied access to the library. (See ECF No. 128 at 3). Plaintiff
24   contends that these facts establish that he will suffer irreparable harm should he not receive
25   declaratory and injunctive relief. (See id. at 3-4).
26          The “various forms of retaliation” plaintiff states he has endured during his confinement
27   are woefully nondescript. Specifically, they are neither narrowly drawn nor specific enough as
28   the law requires. Plaintiff fails to state how alleged strip searches without reasonable suspicion,
                                                            3
     Case 2:13-cv-00726-JAM-DB Document 131 Filed 11/23/20 Page 4 of 4


 1   property confiscation without due process, or the other incidents plaintiff mentions, constitute
 2   significant threats of irreparable injury or possible irreparable harm. See Oakland Tribune, Inc.,
 3   762 F.2d at 1376. Therefore, it shall be recommended that plaintiff’s motion for a temporary
 4   restraining order be denied.
 5           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 6   counsel (ECF No. 130) is DENIED.
 7           IT IS FURTHER RECOMMENDED that plaintiff’s motion for a temporary restraining
 8   order (ECF No. 128) be DENIED.
 9           These findings and recommendations are submitted to the United States District Judge
10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
11   being served with these findings and recommendations, any party may file written objections with
12   the court and serve a copy on all parties. Such a document should be captioned “Objections to
13   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be
14   served and filed within fourteen days after service of the objections. The parties are advised that
15   failure to file objections within the specified time may waive the right to appeal the District
16   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
17   Dated: November 23, 2020
18

19

20

21

22   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/hard0726.48.31
23

24

25

26

27

28
                                                             4
